Harper J.
delivered the opinion of the Court.
We are of opinion that the decision in this case must be reversed. By the statute of limitations all actions on the case, and all actions of debt, grounded on any lending or contract without specialty, are barred after four years. P. L. 102. Actions of debt on judgments of Courts of Record are not expressly except*59<ed out of the statute; but actions founded on matters of record, are intended to be within the exception, “ those by specialty and all others of a superior nature, being plainly excepted out of the statute.” Bae. Abr. Lim. of Actions, D. 3. Therefore it is, that an action founded on an act of Parliament, which is termed the highest record, is not within the statute. Ib. A magistrate’s judgment, however, is not matter of record, and therefore not within the reason of the exception. It is rather analogous to the case of a foreign judgment to which the statute of limitations may be pleaded. Duplein v. De Roven, 2 Vern. 540. Hubbell v. Coudrey, 5 Johns. 132. It would be of much public detriment that the loose judgments of Justices should be enforced at any distance of time, when the evidence of their having been satisfied may have been lost. The decision is therefore reversed.
Lewis, for motion.
Burt & Re ese, contra.